SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A ý ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 Commission File number 000-50354 AMERICAN SURGICAL HOLDINGS, INC. (Name of Registrant as Specified in Its Charter) DELAWARE 98-0403551 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10039 Bissonnet Street, Suite #250, Houston, Texas 77036-7852 (Address of Principal Executive Offices) (Zip Code) (713) 779-9800 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filerx Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The aggregate market value of Common Stock held by non-affiliates based upon the closing price of $1.10 per share on March 30, 2007, as reported by the OTC - Bulletin Board, was approximately $2,193,037 As of March 30, 2007, there were 16,850,814 shares of Common Stock, $0.001 par value, outstanding. INTRODUCTORY NOTE: This Form 10-KSB/A for the year ended December 31, 2006 is being amended to revise Item 8A. Controls and Procedures, Item 10. Executive Compensation and Item 12. Certain Relationships and Related Transactions to disclose revised compensation totals for the Company’s executive officers.These revisions do not affect the results of operations or the financial condition of the Company for the year ended December 31, 2006 because the aggregate compensation expense recorded by the Company did not change.In addition, Item 9. Directors, Executive Officers, Promoters and Control Persons of the Company; Compliance with Section 16(a) of the Exchange Act is also being amended in order to disclose a bankruptcy proceeding involving the prior employer of an executive officer and to disclose the failure of two beneficial owners of more than 10% of the Company’s outstanding common stock to timely file reports required by Section 16(a) of the Exchange Act.Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters is also being amended to correct the number of shares beneficially owned by certain officers. TABLE OF CONTENTS PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 11 ITEM 3. LEGAL PROCEEDINGS 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 PART II 12 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 12 ITEM 6. MANAGEMENT’S DISCUSSION OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 7. FINANCIAL STATEMENTS F-1 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES 20 ITEM 8A. CONTROLS AND PROCEDURES 20 ITEM 8B. OTHER INFORMATION 21 PART III 22 ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 22 ITEM 10. EXECUTIVE COMPENSATION 28 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 30 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 32 ITEM 13. EXHIBITS 33 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 35 FORWARD-LOOKING STATEMENTS This report contains certain “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Exchange Act of 1934, as amended, which are based on management’s exercise of business judgment as well as assumptions made by and information currently available to, management. When used in this document, the words “may”, “will”, “anticipate”, “believe”, “estimate”, “expect”, “intend” and words of similar import, are intended to identify any forward-looking statements. You should not place undue reliance on these forward-looking statements. These statements reflect our current view of future events and are subject to certain risks and uncertainties as described in this Annual Report on Form 10-KSB as well as other periodic reports, filed with the Securities and Exchange Commission, and as noted below. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, our actual results could differ materially from those anticipated in these forward-looking statements. We undertake no obligation, and do not intend, to update, revise or otherwise publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof, or to reflect the occurrence of any unanticipated events. Although we believe that our expectations are based on reasonable assumptions, we can give no assurance that our expectations will materialize. PART I ITEM 1. DESCRIPTION OF BUSINESS Business Development We were incorporated in the State of Delaware under the name Renfrew, Inc. on July 22, 2003 as a blank check company as defined under Rule 419 of the Securities Act. On August 2, 2005, we filed Articles of Amendment with the State of Delaware changing our name to ASAH Corp. and on January 9, 2007, we filed Articles of Amendment with the State of Delaware changing our name to American Surgical Holdings, Inc. (“ASHI”). Pursuant to a Stock Purchase Agreement and Share Exchange between us and American Surgical Assistants, Inc. dated October 10, 2005, we acquired all of the shares of American Surgical Assistants, Inc., a Texas corporation, from Zak Elgamal and Jaime Olmo-Rivas. As a result of and in consideration for the issuance of 3,428,572 shares of our common stock to Mr.Elgamal and 3,428,572 shares of our common stock to Mr.Olmo-Rivas for an aggregate amount of 6,857,144 shares of our common stock, American Surgical Assistants, Inc. became our wholly owned subsidiary. We had operated as a blank check company until the merger in October 2005 and the purpose for this reorganization with American Surgical Assistants, Inc. was to obtain an operating company which we believed has a successful business plan. Now, through American Surgical Assistants, Inc., we provide professional surgical assistant services to patients, surgeons and healthcare institutions. In addition, through our other subsidiary, ATS Billing Services, Inc. (“ATS”) we prove HIPAA-compliant billing and collection services for healthcare industry professionals, mainly, but not exclusively, surgical assistants. Our Company Through our wholly owned subsidiary, American Surgical Assistants, Inc. (“ASA”), a Texas corporation, we provide professional surgical assistant services to patients, surgeons, and healthcare institutions. Our high quality services result in cost savings for patients, insurance carriers, hospitals, surgeons, and healthcare institutions without compromising the quality of service. We are certified by the Joint Commission on Accreditation of Healthcare Organizations (JCAHO). Surgical assistants are highly skilled, fully trained professionals credentialed through an extensive process similar to that utilized to evaluate physicians. These assistants are an integral part of the surgical team and they provide their services to surgeons and their patients. These services include, but are not limited to; identification of anatomical landmarks, securing blood vessels, recognizing pathological situations and providing and securing adequate, safe and proper assistance in exposure of the operative field, closure of the surgical wound, and the application of casts and dressings. They also perform other duties within the scope of their professional license as instructed or delegated by the operating surgeon. ASA surgical assistants are trained in general surgery, obstetrics and gynecology, orthopedic surgery, plastic surgery, urology, cardiovascular surgery, neurosurgery and other surgical disciplines. ASA’s recruiting strategies are designed to attract and retain surgical assistant professionals from both domestic and international sources. We market our services to hospitals, surgeons and healthcare facilities. Presently, we provide service in Houston and Corpus Christi, Texas. In 2007, we plan to extend our services to healthcare facilities in other Texas cities. Ultimately, we plan to offer our services nation wide. 1 Our certified professionals are full time salaried employees, hourly employees and independent contractors. Currently, we have a total of seventy eight (78) surgical assistants, of which seventy three (73) are full or part time employees and five (5) are independent contractors. We also have eleven (11) full time administrative and billing employees. The majority of our revenue comes in the form of Service Fees paid by third party insurers on behalf of their clients (the patients). A smaller percentage of Service Fee revenue is generated from payments by the patients for deductibles, and co-pays not covered by the insurers and payments from patients who self-insure. We generate additional revenue in the form of fees earned under contracts for “On Call Coverage” from hospitals and other healthcare facilities. At the end of 2006, our surgical assistants were on assignment at 56 different hospitals and healthcare facilities throughout the Greater Houston, and Corpus Christi, Texas areas compared to 28 different facilities at the end of 2005. Our hospital and healthcare facility clients utilize our services, in the majority of surgical cases, so that they can effectively manage their surgical staffing needs without having to deal with fluctuations due to attrition, new unit openings, seasonal patient census variations, etc. and other short and long-term staffing needs. Our ability to meet the clients’ specific staffing needs, our flexible staffing assignments, and our reliable and superior customer service contribute to the facilities’ desire to enter into service contracts with us based on our uniquely qualified and skilled surgical assistant professionals, This dynamic and effective business model has been developed over more than twenty years of continuous research and improvement, monitoring the quality of service and examination of feed back from our clients. Industry Overview Total healthcare expenditures in the United States were estimated at $2.1 trillion during 2006, representing approximately 16 percent of the U.S. gross domestic product and growth of approximately 6.9 percent over 2005. It is our belief that over the next decade the aging U.S. population together with advances in medical technology will increase the consumption of healthcare services. As a result, total healthcare expenditures are projected to increase to approximately $4.1trillion by 2016. We expect healthcare professional services to grow modestly in 2007 based on favorable economic conditions and an increase in hospital staff job openings and turnover. While this growth is expected to be positive and expand the opportunities available to healthcare professionals, the available supply of professionals is not expected to keep pace with the increase in demand. As the U.S. population ages and medical technology advances result in longer life expectancy, it is likely that chronic illnesses and hospital populations will continue to increase. We believe that these factors will increase the demand for outsourced, temporary and permanent healthcare professionals. In addition, enhanced healthcare technology has increased the demand for specialty surgical assistants who are qualified to assist and operate advanced medical equipment and perform complex medical procedures. We believe most regions of the United States are experiencing a pronounced shortage of physicians and registered nurses. Faced with increasing demand and tight supply for physicians and nurses, hospitals are utilizing more temporary or outsourced physicians and nurses to meet staffing requirements. Our Business Model We developed and continually refine our business model to improve our level of productivity and efficiency. Our model is designed to optimize the communication with, and service to, both our surgical assistant professionals and our hospital and healthcare facility clients. The critical success factors to our business model are: 2 Building a strong management team - The founding management of our company is comprised of a team of highly skilled and experienced surgical assistants. We focus on training and professional development for all levels of management and on hiring additional experienced management. Marketing and Recruitment of New Surgical Assistant Professionals - We attract surgical assistant professionals to our Company because of our customer service and relationship-oriented approach, our competitive compensation and benefits package, and our diverse offering of work assignments that provide the opportunity to work on numerous surgical cases. We believe that our recruiting strategy makes us more effective at reaching a larger number of new surgical assistants. Screening, Background checks, Licensing and Quality Management - Through our Credentialing, Risk Management and Human Resources departments, we screen all candidates prior to placement, and we continue to evaluate our surgical assistant professionals to ensure adequate performance and to manage risk, as well as to determine feasibility for future placements. Our internal processes are designed to ensure that our professionals have the appropriate experience, credentials and skills for the cases they are assigned. Our experience has shown us that well-matched placements result in satisfied surgeons, patients, and clients. Placement - Hospitals and surgeons notify us of their case needs on a daily basis. Surgical assistant orders are entered into our information network by our hospital account managers and are then scheduled by our executive operations manager who selects the best suited surgical assistant professional and confirms placements with the hospital or healthcare facility. Our operations management team provides and schedules our services twenty four hours per day with an average response time of thirty (30) minutes. We pride ourselves on our understanding of the personal and distinctive technique of each surgeon, which leads to the development of a high standard of interaction and remarkable familiarity with the surgeon’s preferences and individual technique. Thus bringing superior quality to the surgical teamwork and contributing favorably to the quality of the service and to the safe outcome of the surgery to the patient. Employee Professional Compensation and Benefits - Our surgical assistants are compensated at competitive rates. In our effort to attract and retain highly qualified surgical assistants and employees, we offer a variety of benefits. These benefits may include: • Annual paid vacation time for full time employees • Workers Compensation Insurance and Accident Insurance. • 401K Retirement Plan for qualified employees • Reimbursement for individual Professional Liability Insurance and other qualified educational expenses required for maintaining licensure and/or certification. • Major Medical and Dental insurance available • Flexible Spending Account for full time employees • Digital pagers and other necessary communication equipment • Membership to the Houston Federal Credit Union Information Systems Our primary management information systems are centralized and controlled in our corporate headquarters in Houston, Texas. We have developed and currently operate information systems that include integrated processes for dispatching and scheduling, billing services and hospital and network contract management. These systems provide our staff with fast, detailed information regarding individual cases, hospitals and clients. 3 Regulation The healthcare services industry is subject to extensive and complex federal and state laws and regulations related to professional licensure, conduct of operations, payment for services and payment for referrals. Our business, however, is not directly impacted by or subject to the extensive and complex laws and regulations that generally govern the healthcare industry. The laws and regulations that are applicable to our hospital and healthcare facility clients could indirectly impact our business to a certain extent, but because we provide services on a contract basis and are paid directly by our hospital and healthcare facility clients, we do not have any direct Medicare or managed care reimbursement risk. Some states require state licensure for businesses that employ, assign and/or place healthcare personnel to provide healthcare services at hospitals and other healthcare facilities. Surgical assistants employed by ASA are either licensed by the state of Texas, or certified by one of the national certifying boards. Those who are not yet licensed have applications for license pending or are currently being processed. We take measures to ensure compliance with all state licensure requirements. ASA was the first surgical assisting firm in the country to receive the prestigious JCAHO Certification. Competition The professional surgical assistant services industry is highly competitive. We compete in regional and local markets with full-service and specialized placement agencies. We also compete with hospital systems that have developed their own recruitment departments and staffing pools to attract highly qualified healthcare professionals. We compete with other professional surgical assistant services companies for hospital and healthcare facility clients on the basis of the quality of our healthcare professionals, the timely availability of our professionals with requisite skills, the quality, breadth and price of our services, our customer service, and our recruitment expertise. We estimate that there are more than sixty five (65) hospitals in the Greater Houston area, in addition to a number of surgery centers and smaller physician owned facilities. As of December 31, 2006 we provide services to fifty six (56) hospitals throughout the Greater Houston and Corpus Christi areas. To the best of our knowledge, throughout the state of Texas there are an estimated 500 surgical assistants of which approximately 280 are licensed by the state. Although a large number of these surgical assistants work directly as employees of surgeons and or hospitals there are significant numbers of available professionals that operate as independent contractors, either individually or in small groups. We identified several surgical assistant services companies currently operating in our region that may be potential acquisition candidates. We believe that larger, national firms enjoy distinct competitive advantages over smaller, local and regional competitors in the professional healthcare services industry. More established firms may have a larger pool of available candidates, substantial word-of-mouth referral networks and more recognizable brand names, enabling them to attract a consistent flow of new applicants. We are developing a deeper, more comprehensive infrastructure with a more established business framework and process that provide the foundation for national recognition, such as our accreditation with the Joint Commission on Accreditation of Healthcare Organizations (JCAHO) staffing agency certification. The greater financial resources of larger firms allow them to offer a competitive compensation package to its healthcare professionals. Surgical Assistants There are two levels of surgical assistants: First Assistant: A first assistant is defined as the individual providing primary assistance to the surgeon during actual surgical procedure. This individual must be listed on the Operative Record as such. 4 Although descriptions may vary from institution to institution, the role of the first assistant requires active participation during the surgical procedure. This involves providing exposure, homeostasis, tying and suturing plus other functions as instructed by the surgeon responsible for the patient and procedure. (Surgical assistants do not act in the capacity of scrub nurse or technician). Second Assistant: A second assistant is required for certain procedures where there is a need for the primary surgeon to have either another surgeon assisting in the first assistant capacity or two surgical assistants (First and Second). Each Licensed/Certified Surgical Assistant is required to maintain continued medical education for recertification purposes and must submit a professional activity report every two years. Additionally, they must have assisted on a minimum number of procedures or hours every two years in the role of a first assistant (American Board of Surgical Assistants Standards for Recertification). The actual number of procedures and hours required may vary according to the specific rules and regulations of different licensing and certifying bodies. Our hospital and healthcare facility clients in Houston provide us with the opportunity to expand our professional surgical assistant services throughout the state of Texas. We provide our surgical assisting professionals with an attractive compensation package including professional liability insurance. We believe that we attract and retain the highest quality surgical assisting professionals due to our long-standing reputation for providing a high level of service, our numerous job opportunities, our benefit packages, our innovative marketing programs and word-of-mouth referrals from our current and former healthcare professionals. A professional surgical assistant directly and materially assists the surgeon by exposing the proper area of the surgical field and maintaining a clean and dry field. This may beachieved through suctioning any excess fluids, drying the area where the surgeon is working, securing bleeding either through clamping or ligation of blood vessels or electric cautery or other means. He will also assist the surgeon in operating equipment and devices utilized in the surgery, assist the surgeon in applying any prosthetic devices, total joints, plates, screws, etc., providing a clear and steady video imaging in endoscopic procedures, manipulating and positioning organs out of the way of the surgeon, closing the surgical site, applying dressings, casts, immobilizers, etc. under the instruction and supervision of the primary surgeon. The role of the surgical assistant also includes pre and post-operative positioning of the patient and safe transfer to and from the operating room table. Assistants are also required bythe Joint Commission on Accreditation of Healthcare Organizations (JCAHO) to be part of the National Patient Safety Procedures during surgery. The scope of the services we provide includes: • General surgery and bariatric surgery (stomach stapling, weight reduction surgery, etc.) • Obstetrics and Gynecology, including laparoscopic procedures • Vascular surgery: peripheral vascular (AAA’s, etc.) • Cardiac surgery: (CABs, etc., including both open and laparoscopic vein harvesting). • Orthopedic surgery, including total joint replacements, back surgery including instrumentation, arthroscopic joint surgery, etc. • Neurosurgery, both central and peripheral • Urology and genital system • Plastic and reconstructive surgery Surgical assistants provide highly specialized service to the patient. The basic qualifications and performance standards for highly trained surgical assistants are: 5 • Extensive knowledge of aseptic techniques and practices • Detailed knowledge of surgical procedures and techniques in all surgical specialties and sub-specialties, including gynecology and obstetrics • Skilled in the use of all instrumentation required for the performance of different surgical procedures • Ability to effectively communicate with patient/family, other staff, physicians, and other members of the patient care team at the client institution Surgical assistants must be proficient in the use of the following equipment: • LASERs and smoke evacuation equipment, De-fibrillation equipment, Electro Cardiogram and vital signs monitors, K-Thermia and other patient warming devices • Operating Room tables and related attachments and accessories, Patient positioning devices, Surgical Microscopes, Powered equipment; drills, saws, etc.Dermatomes • Endoscopic and Laparoscopic surgery equipment and other related equipment, Arthroscopic surgery equipment and related equipment, medical video equipment, cameras and accessories • Electro-surgery units, Tourniquets, Nucleotomes and/or equivalent, Surgilav and simpulse suction/irrigation equipment, or equivalent and Surgical lights • Suction and Suction Assisted Lipectomy (SAL) Equipment • Equipment and instruments utilized in caesarian section, obstetrics gynecology and related endoscopic procedures, Equipment utilized in different gynecological procedures • Saline/blanket patient warmer equipment, all surgical instrumentation and related equipment currently utilized in the operating room • Endoscopic Vein Harvesting equipment Work Environment: 1. Wear approved scrub attire and or required gear as needed 2. Incorporate universal precautions and National Patient Safety Standards into daily performance of the job 3. Incorporate safety rules and regulations into the daily performance of the job 4. Physical requirements include, but are not limited to, the ability to stand for long periods of time, lifting objects weighing 40 pounds or more, stooping and bending 5. Encounter certain hazardous materials including, but are not limited to, radiation, radioactive materials, LASER beams and plume, anesthetic materials and gases, etc. 6. In addition to scheduled cases, accepts assignment to cover emergency call duty on 24 hour basis, including weekdays, weekends and holidays, covering surgical procedures and labor and delivery departments as required covering call schedule ATS Billing Services, Inc. ATS Billing Services, Inc. (“ATS”) was organized under the laws of the State of Texas on March30, 2006 as a wholly owned subsidiary of American Surgical Holdings, Inc. It was formed to provide HIPAA-compliant billing and collection services for healthcare industry professionals, mainly, but not exclusively, surgical assistants. 6 ATS’ services include primary claim billing to insurance companies and to patients, with follow-up as necessary for collection purposes. ATS enters into service agreements with its clients whereby it receives a fee based on the total monies paid to that client for claims submitted by ATS on the client’s behalf. Currently ATS provides its services for ASA as well as several other independent clients. Additional Information about the Company For further information about our Company, you may read the materials we have filed with the SEC without charge at the Public Reference Section of the SEC at Room 1024, Judiciary Plaza, treet, NE, Washington, D.C. 20549. You can also obtain copies of these materials at prescribed rates from the Public Reference Section of the SEC in Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference rooms. Our SEC filings and the registration statement can also be reviewed by accessing the SEC’s internet site at http://www.sec.gov, which contains reports, proxy and information statements and other information regarding registrants that are filed electronically with the SEC. Our internet address is http://www.asainc.us. We maintain an external link on the “Investor Relations” section of our website which takes users directly to our filings with the SEC. All such filings are available free of charge. RISK FACTORS You should carefully consider and evaluate these risk factors, as any of them could materially and adversely affect our business, financial condition and results of operations, which, in turn, can adversely affect the price of our securities. We are dependent upon outside financing to meet our ongoing capital requirements - We plan to grow the business by geographic expansion that may include the acquisition of existing firms already operating in the target markets. Such expansion will require the Company to obtain funds from third parties. If the Company is not able to raise funds on a cost effective basis our ability to grow may be inhibited. Legislative or regulatory reform of the healthcare system may affect our ability to sell our future products profitably - In both the United States and a number of foreign jurisdictions, there have been legislative and regulatory proposals to change the healthcare system in ways that could impact our ability to provide our services at a reasonable price. Policies may change and additional government regulations may be enacted, which could prevent or delay regulatory approval of our services and personnel. We cannot predict the likelihood, nature or extent of adverse government regulation that may arise from future legislation or administrative action, either in the United States or abroad. If we are not able to maintain regulatory compliance, we might not be permitted to market our services and as a result our business could suffer. Our operating results may fluctuate significantly in the future, which may cause our results to fall below the expectations of securities analysts, stockholders and investors - Our operating results may fluctuate significantly in the future as a result of a variety of factors, many of which are outside of our control. These factors include: • the level of demand for our services; • our ability to obtain sufficient cost-effective financing • the timely and successful implementation of programs with customers; • our ability to attract and retain personnel with the necessary strategic, technical and creative skills required for effective operations; • professional service liability, and other litigation including class action and derivative action litigation; 7 • the amount and timing of capital expenditures and other costs relating to the expansion of our operations; • Government regulation and legal developments regarding our business model in the United States and general economic conditions. As a strategic response to changes in the competitive environment, we may from time to time make pricing, service, technology or marketing decisions or business or technology acquisitions that could have a material adverse effect on our operating results. Due to any of these factors, our operating results may fall below the expectations of securities analysts, stockholders and investors in any future period, which may cause our stock price to decline. As a result of our limited operating history, we may not be able to correctly estimate our future operating expenses, which could lead to cash shortfalls - We have a limited operating history, and because of the emerging nature of the markets in which we compete, our historical financial data is of limited value in estimating future operating expenses. Our budgeted expense levels are based in part on our expectations concerning future revenue. However, the size of future revenue depends on the choices and demand of individuals, which are difficult to forecast accurately. We may be unable to adjust our operations in a timely manner to compensate for any unexpected shortfall in revenue. Accordingly, a significant shortfall in demand for our services could have an immediate and material adverse effect on our business, results of operations and financial condition. Further, our cost of revenue, business development and marketing expenses will increase significantly as we expand our operations. To the extent that expenses precede or are not rapidly followed by increased revenue, our business, results of operations and financial condition may be materially adversely affected. We must be able to develop and implement an expansion strategy and manage our growth - Our ability to develop and implement an expansion strategy, manage the same and respond to growth will be critical to our success. To accomplish our growth strategy, we will be required to invest additional capital and resources and expand our geographic markets. We cannot assure you that we will be successful in developing, implementing or managing any such growth strategies. If we are successful in our growth strategy, there will be additional demands on our customer support, marketing, administrative and other resources. There can be no assurance we will be able to manage expanding operations effectively or that we will be able to maintain or accelerate our rate of growth. Our future growth depends on our ability to attract and retain customers - Our future growth will depend on our ability to effectively anticipate and adapt to customer requirements and offer services that meet customer demands. Increasingly, our growth will depend on our ability to successfully fund, develop and introduce new healthcare relationships. We cannot be sure whether new relationships will be successfully developed on a timely basis, or at all. We are dependent on our key management personnel, and the loss of any of these individuals could harm our business - We are dependent on the efforts of our key management and medical staff. The loss of any of these individuals, or our inability to recruit and train additional key personnel in a timely manner, could materially and adversely affect our business and our future prospects. A loss of one or more of our current officers or key personnel could severely and negatively impact our operations. We have employment agreements with most of our key management personnel, but some of these people are employed “at-will” and any of them may elect to pursue other opportunities at any time. We have no present intention of obtaining key man life insurance on any of our executive officers or key management personnel. We will need to attract, train and retain additional highly qualified senior executives and technical and managerial personnel in the future - We are in the process of seeking additional senior executives, as well as technical and managerial staff members. There is a high demand for highly trained executive, technical and managerial personnel in our industry. 8 We do not know whether we will be able to attract, train and retain highly qualified technical and managerial personnel in the future, which could have a material adverse effect on our business, financial condition and results of operations. If we are unable to effectively promote our brand and establish a leading position in the marketplace, our business may fail - Our brand name is new and unproven. We believe that the importance of brand recognition will increase over time. In order to gain brand recognition, we may increase our marketing and advertising budgets to create and maintain brand loyalty. We do not know whether these efforts will lead to greater brand recognition. If we are unable to effectively promote our brand and establish a leading position in the marketplace, our operations may suffer. Difficulties managing growth could adversely affect our business, operating results and financial condition - If we achieve growth in our operations in the next few years, such growth could place a strain on our management, and our administrative, operational and financial infrastructure. We would need to hire additional management, financial, sales and marketing personnel to manage our operations. In addition, our ability to manage our future operations and growth would require the continued improvement of operational, financial and management controls, reporting systems and procedures. If we are unable to manage our growth effectively or if we are unable to attract additional highly qualified personnel, our business, operating results and financial condition may be materially adversely affected. We may conduct future offerings of our common stock and preferred stock and pay debt obligations with our common and preferred stock which may diminish our investors’ pro rata ownership and depress our stock price -We reserve the right to make future offers and sales, either public or private, of our securities, including shares of our preferred stock, common stock or securities convertible into common stock at prices differing from the price of the common stock previously issued. In the event that any such future sales of securities are affected or we use our common or preferred stock to pay principal or interest on our debt obligations, an investor’s pro rata ownership interest may be reduced to the extent of any such future sales. Our Board of Directors may issue additional shares of preferred stock without stockholder approval - Our Articles of Incorporation, as amended, authorize the issuance of up to 10,000,000 shares of preferred stock, $0.001 par value per share. The Board of Directors is authorized to determine the rights and preferences of any additional series or class of preferred stock. The Board of Directors may, without stockholder approval, issue shares of preferred stock with dividend, liquidation, conversion, voting or other rights which are senior to our shares of common stock or which could adversely affect the voting power or other rights of the existing holders of outstanding shares of preferred stock or common stock. The issuance of additional shares of preferred stock may also hamper or discourage an acquisition or change in control of the Company. We have not declared any dividends on our common stock to date and have no intention of doing so in the foreseeable future - The payment of cash dividends on our common stock rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, unencumbered cash, capital requirements and our financial condition, as well as other relevant factors. Payments of dividends on our outstanding shares of preferred stock must be paid prior to the payment of dividends on our common stock. We do not anticipate making any cash distributions on the common stock in the foreseeable future and investors in our common stock cannot rely on dividend income therefrom. There is a limited public trading market for our common stock; the market price of our common stock has been volatile and could experience substantial fluctuations. Our common stock is currently quoted on the OTC Bulletin Board and there is a limited public trading market for the common stock. Without an active trading market, there can be no assurance of any liquidity or resale value of the common stock. In addition, the market price of our common stock has been, and may continue to be, volatile. Such price fluctuations may be affected by general market price movements or by reasons unrelated to our operating performance or prospects, such as, among other things, announcements concerning us or our competitors, government regulations, and litigation or other matters. 9 We are subject to litigation - Presently, the Company is not aware of any litigation pending or threatened by or against the Company. The Company may become involved from time to time in various legal matters arising out of its operations in the normal course of business. In such a situation, on a case-by-case basis, the Company will evaluate the likelihood of possible outcomes of such litigation. Based on this evaluation, the Company will determine whether the recognition of a liability is appropriate. If the likelihood of a negative outcome is probable, and the amount is estimable, the Company will account for the liability in the current period. We may be unable to maintain adequate insurance coverage - We maintain insurance for the company that includes professional liability and director and officer insurance to protect us from claims made against us. In recent years insurance has become more expensive while at the same time reducing the scope of coverage. Our ability to maintain adequate insurance coverage at a reasonable cost may be impacted by market conditions beyond our control. Our critical accounting policies and significant estimates made may not be appropriate or accurate - We have selected accounting policies that we believe are appropriate for the business conducted and that comply with accounting policies generally accepted in the United States. Such accounting policies and their application may change from time to time, as new standards and interpretations emerge or the applications of existing standards change. Additionally, financial statements involve the use of estimates and the application of professional judgment, which may be challenged by auditors, regulators and investors from time to time. Qualified people exercising due care, may make judgments at any point in time utilizing the best available information, including the use of subject matter experts, and may reach conclusions that are not appropriate. You are encouraged to read and obtain a full understanding of the financial statements and related notes contained in our securities filings and the related reports of the independent auditor. The critical accounting policies we selected and identified may require thorough study and assessment by you in order for you to reach a conclusion about the appropriateness and reasonableness of the policy or estimate, given the facts and circumstances. You should reach your own conclusion on the appropriateness, fairness and application of the accounting policies we have applied and estimates we have made in consultation with your financial and other advisors before making any decision to invest in us. Our internal disclosure controls may not reduce to a relatively low level the risk that a material error in our financial statements may go undetected - Our certifying officers are responsible for establishing and maintaining our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)). Accordingly, the certifying officers designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under their supervision, to ensure that material information relating to the Company, including our consolidated subsidiaries, is made known to the certifying officers by others within those entities. We regularly evaluate the effectiveness of disclosure controls and procedures and report our conclusions about the effectiveness of the disclosure controls quarterly on our Form 10-QSB and annually on our Form 10-KSB. In completing such reporting we disclose, as appropriate, any significant change in our internal control over financial reporting that occurred during our most recent fiscal period that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. This disclosure, based on our most recent evaluation of our disclosure controls and procedures, is made to our auditors and the audit committee of our Board of Directors. All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect our ability to record, process, summarize and report financial information are reported in our public filings. Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our stock. Additionally, any fraud, whether or not material, that involves management or other employees who have a significant role in our internal control over financial reporting, is reported on such filings as applicable. While management is responsible for ensuring an effective control environment and has taken steps to ensure that the internal control environment remains free of significant deficiencies and/or material weaknesses, the inherent nature of our business and rapidly changing environment may affect management’s ability to be successful with this initiative. Compliance with changing regulation of corporate governance and public disclosure may result in additional expenses - Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and other trading market rules, are creating uncertainty for companies such as ours. We are committed to maintaining high standards of corporate governance and public disclosure. As a result, we intend to invest all appropriate resources to comply with evolving standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. 10 Terrorist attacks or acts of war may seriously harm our business - Terrorist attacks or acts of war may cause damage or disruption to our operations, employees, facilities and our customers, which could significantly impact our revenues, costs and expenses, and financial condition. The terrorist attacks that took place in the United States on September 11, 2001 were unprecedented events that created many economic and political uncertainties, some of which may have a material adverse effect on our business, results of operations, and financial condition. The potential for future terrorist attacks, the national and international responses to terrorist attacks and other acts of war or hostility have created many economic and political uncertainties, which could also have a material adverse effect on our business, results of operations and financial condition in ways that management currently cannot predict. As a public company, our business is subject to numerous reporting requirements that are currently and continuously evolving and could substantially increase our operating expenses and divert management’s attention from the operation of our business - The Sarbanes-Oxley Act of 2002, which became law in July2002, has required changes in some of our corporate governance, securities disclosure and compliance practices. In response to the requirements of that Act, the SEC and the American Stock Exchange have promulgated new rulesand listing standards covering a variety of subjects. Compliance with these new rulesand listing standards has significantly increased our legal and financial and accounting costs, and we expect these increased costs to continue. In addition, the requirements have taxed a significant amount of management’s and the Board of Directors’ time and resources. Likewise, these developments may make it more difficult for us to attract and retain qualified members of our board of directors, particularly independent directors, or qualified executive officers. ITEM 2. DESCRIPTION OF PROPERTY We currently lease 5,800 square feet of office space at 10039 Bissonnet Suite 250, Houston, Texas 77036-7852. During 2001, the Company entered into a sublease agreement with a company owned by a related party for a term of seven years ending December 2008. Effective October 1, 2006, this sublease was terminated and the lease was assigned directly to the Company. This lease agreement calls for monthly lease payments of $5,610 for 2007 and $5,797 for 2008, plus a Consumer Price Index adjustment capped at 5% plus reimbursement of Common Area Maintenance expenses if they exceed a specified percentage of the costs. We anticipate increasing the amount of leased space of our home office in 2007. Future minimum lease payments consist of the following: 2007 $ 67,320 2008 69,564 Total $ 136,884 ITEM 3. LEGAL PROCEEDINGS Currently we are not aware of any litigation pending or threatened by or against the Company. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On or about December 19, 2006, we received written consents in lieu of a meeting of Stockholders from holders of 20,000,000 shares representing approximately 68.84% of the 29,051,394shares of our total issued and outstanding shares of voting stock to effect a 1 for 1.75 reverse stock split (pro-rata reduction of outstanding shares) of our issued and outstanding shares of Common Stock. This reverse split was effectuated on January 22, 2007. There was no reduction in authorized shares based on the split. All of the share amounts set forth in this filing have accounted for this reverse split. On or about March 23, 2007, we received written consents in lieu of a meeting of Stockholders from holders of 11,428,572 shares representing approximately 67.82% of the 16,850,814shares of our total issued and outstanding shares of voting stock to: Consolidate the outstanding shares of the Company with a 1 for 2 reverse stock split. Such consolidation is not reflected in this report. This consolidation will not be completed until after due notice is provided to shareholders. We anticipate that it will be completed by the end of April 2007. Establish an Employee Stock Option Agreement (ESOP) for the benefit of employees, to become effective after appropriate notice is provided. This is expected to occur in April 2007. Appoint Mr. Toh, Mr. Olmo-Rivas, Dr. Kleinman and Dr. Bailey to the board of directors joining Chairman Mr. Elgamal, each to serve for a term of one year. 11 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is currently listed on the OTC Bulletin Board under the symbol “ASUH.” Our common stock was approved to quote on the OTC Bulletin Board on December 14, 2006 under the symbol ASAO. On January 31, 2007 the Company’s symbol was changed to ASUH based upon the name change of the Company to American Surgical Holdings, Inc. Trading commenced in our common stock on the OTC Bulletin Board on March 1, 2007. All OTC Bulletin Board quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The Closing stock price on March 23, 2007 was 1.10. Shareholders As of March 23, 2007, there are approximately 92 shareholders of our common stock. Such shareholders of record hold a total of 16,850,814 shares of our common stock, subsequent to a 1 for 1.75 reverse stock split effectuated on January 22, 2007 On or about March 23, 2007, we received written consents in lieu of a meeting of Stockholders from holders of 11,428,572 shares representing approximately 67.82% of the 16,850,814shares of our total issued and outstanding shares of voting stock to further consolidate the shares of the Company with a 1 for 2 reverse stock split. Such consolidation is not reflected in this report. This consolidation is expected to be completed by the end of April 2007 after due notice is provided to shareholders. Dividends Since inception we have not paid any dividends on our common stock. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Recent Sales of Unregistered Securities On January 22, 2007, we effectuated a 1 for 1.75 reverse stock split (pro-rata reduction of outstanding shares) of our issued and outstanding shares of Common Stock. On February 12, 2007, we issued 200,000 restricted shares of our common stock to Global Business Resources, Inc. for consulting services rendered to us. Such shares were issued in reliance on an exemption from registration under Section 4(2) of the Securities Act of 1933. No placement agent was used for this transaction. On or about March 23, 2007 we issued 50,000 shares of our common stock to Henry Y. L. Toh as part of his inaugural board fees. Such shares were issued in reliance on an exemption from registration under Section 4(2) of the Securities Act of 1933. No placement agent was used for this transaction. Equity Compensation Plan Information Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth certain information as of March 23, 2007, with respect to compensation plans under which our equity securities are authorized for issuance: 12 (a) (b) (c) Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation 1,210,000 shares (1) $1.13 1,790,000 shares Plans approved by Security holders Equity compensation None Plans not approved By security holders Total (1) On or about March 23, 2007, the Board of Directors of the Company approved the Employee Stock Option Plan, subject to Stockholder approval. The Majority Stockholders approved the action by written consent in lieu of a meeting on March 23, 2007 in accordance with the Delaware Business Corporation Act. Such actions will not be effective until 20 days from notice to the shareholders. The 1,210,000 options are currently outstanding but the shares underlying the options can not be issued under our Employee Stock Option Plan until such plan is effective. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS American Surgical Holdings, Inc. (“ASHI”) (formerly known as ASAH, Corp. and Renfrew, Inc.) was incorporated in the State of Delaware on July 22, 2003. On October 10, 2005, pursuant to a Stock Purchase Agreement and Share Exchange by and between ASHI, American Surgical Assistants, Inc. (“ASA”) and the shareholders of ASA, ASHI acquired all of the outstanding shares of ASA for a total of 6,857,144 shares of our common stock. Pursuant to the agreement, ASA became our wholly owned subsidiary. ASA is a Texas corporation that provides professional surgical assistant services to surgeons and healthcare institutions throughout the Houston and Corpus Christi, Texas areas. The utilization of surgical assistants results in a cost savings for patients, insurance companies, hospitals and surgeons, without compromising the quality of service to the patient. Our strategy is to become a nationwide leader in the professional surgical assistant industry. ASA is certified by the Joint Commission on Accreditation of Healthcare Organizations (JCAHO). Our staff and associates are currently credentialed and/or providing services to surgeons and patients at numerous hospitals and surgery centers. The majority of our revenue comes in the form of Service Fees paid by third party insurers on behalf of their clients (the patients). A smaller percentage of Service Fee revenue is generated from payments by the patients for deductibles, and co-pays not covered by the insurers and payments from patients who self-insure. We generate additional revenue in the form of fees earned under contracts for “On Call Coverage” from hospitals and other healthcare facilities. Our agreement with these healthcare facilities usually includes an exclusivity arrangement whereby ASA is the only entity entitled to provide surgical assistants within the client facility. Our cost of revenues includes those costs and expenditures that are incurred directly by or associated with the surgical assistants’ performance of their duties. The following items are included in the cost of our revenues: 13 Insurance - Worker’s Comp, Malpractice, Medical, Dental Licenses & Permits Payroll Processing Fees Professional Contract Services Professional Development Salaries & Wages Taxes - Payroll Telephone Travel Expense Plan of Operations By the end of 2007, we expect to have operations in several urban centers in Texas. This expansion plan is contingent upon our ability to raise capital, to secure contracts with new customers, to attract and retain a suitable number of professional staff members, and to identify and acquire surgical assistant practices in these new markets. We expect to execute our strategy by: Strengthening and Expanding Our Relationships with Hospitals and Healthcare Facilities- We continue to strengthen and expand our existing relationships with our hospital and healthcare facility clients and to develop new relationships. Hospitals and healthcare facilities are seeking a strong business partner for outsourcing that can fulfill the quantity, breadth and quality of their surgical assisting needs and help them develop strategies for the most cost-effective surgical assisting methods. Understanding the personal and distinctive technique of each surgeon leads to the development of a high standard of interaction and remarkable familiarity with the surgeon’s preferences and individual technique, thus bringing superior quality to the surgical teamwork and contributing favorably to the quality of the service and to the safe outcome of the surgery to the patient. In addition, over the last few years, hospitals and healthcare facilities have shown an interest in working with a limited number of vendors to increase efficiency. We believe that our proven ability to fill our clients’ needs provide us with the opportunity to serve our client facilities that implement this strategy. Due to our large network of professional surgical assistants, we are well positioned to offer our hospital and healthcare facility clients a wide spectrum of effective solutions to meet their surgical assisting needs. Expanding Our Network of Qualified Surgical Assistant Professionals - Through our recruiting efforts both in the United States and internationally, we continue to expand our network of qualified surgical assistant professionals. We continue to build our staff of professionals through referrals from healthcare professionals who are currently working or have been placed by us in the past, as well as through advertising and internet sources. Most surgical assistants working with the Company are international medical graduate physicians (IMG’s/FMG’s). These IMG’s are not licensed physicians in the United States and do not practice in the United States as medical doctors. Expanding Service Offerings Through New Staffing Solutions - In order to further enhance the growth in our business and improve our competitive position in the professional surgical assistant services sector, we continue to introduce new service offerings. As our hospital and healthcare facility clients’ needs change, we constantly explore what additional specialized surgical assisting services we can provide to better serve them. Our recruiting efforts include attracting highly specialized surgical assistants in areas of all surgical disciplines and sub-specialties. Properly qualified and trained to the highest standards, our staff is capable of providing valuable assistance on a wide variety of surgical procedures. Each quarter during the next twelve months we will have a minimum of one training and development program for our surgical assistants. Expanding Our Geographic Presence - We provide professional surgical assistant services to hospitals, surgeons and their patients in the greater Houston area and Corpus Christi, Texas. Our success in these two markets has created opportunities to expand our services throughout Texas and the rest of the country. Our current success leads us to believe that we can successfully expand to other markets, starting with the major urban areas of Texas. Legislative Changes are Expected To Increase Demand - Texas has implemented Licensing for Surgical Assistants, while Illinois has implemented registration of Certified Surgical Assistants and Kentucky has passed legislation permitting reimbursement for Surgical Assistants. Other states have some form of legislation either pending or being considered regarding Surgical Assistants. Such legislative changes will support the growth of our businessWe intend to open additional offices in Texas. We currently operate mainly in the greater Houston metropolitan area. We plan to evaluate opportunities to strategically expand our geographic presence by opening or acquiring satellite offices within Texas during the next 12 months. 14 Building the Strongest Management Team to Optimize Our Business Model- Our operations management team is comprised of highly skilled and experienced surgical assistants. We have continued to focus on training and professional development for all levels of management and have hired several additional experienced management members over the last few years. Our management team has been further broadened and strengthened by the addition of experienced Directors and consultants. Capitalizing on Strategic Acquisition Opportunities - In order to enhance our competitive position, we will continue to selectively explore strategic acquisitions. We believe there are opportunities for strategic acquisitions that will increase our staffing solutions to our current hospital and healthcare facility clients and acquisitions that will give us a foothold into new geographic markets. We will review potential acquisitions and, if necessary, seek investment partners in order to raise the necessary funds to acquire any operating business. Such partners may include banks, investment funds and broker-dealers, and management intends to utilize its significant contacts among these entities to facilitate such a relationship. We have no potential acquisitions in mind at this time nor have we entered into any discussions with any such potential partners. We do anticipate beginning to identify potential acquisitions beginning after the first quarter of 2007. However, the specificamount, timing and terms of any such placement will not be known until a purchase agreement has been executed by us and is reviewed by any potential investment partner. Completion of the strategic acquisition component of our plan of operation is subject to attaining adequate revenue or financing. We cannot assure investors that adequate revenues will be generated to acquire additional companies. In the absence of our projected revenues, we may be unable to proceed with our plan of strategic acquisitions. Even without a significant increase in revenues within the next twelve months, we anticipate being able to continue with our present activities, but we may require financing to achieve our objective of strategic acquisitions creating increased profit, revenue and growth. We have budgeted one million dollars ($1,000,000) for strategic acquisitions for the next several months. The actual amount needed may differ materially from our estimates. Material developments in 2007 On January 22, 2007, we effectuated a 1 for 1.75 reverse stock split (pro-rata reduction of outstanding shares) of our issued and outstanding shares of Common Stock. On or about March 23, 2007, the Board of Directors of the Company approved a 1 for 2 reverse stock split, the Employee Stock Option Plan, and the election of new members to the board of directors, subject to Stockholder approval. The Majority Stockholders approved the actions by written consent in lieu of a meeting in accordance with the Delaware Business Corporation Act. In March 2007, the non-compete agreements with both Mr. Elgamal and Mr. Olmo-Rivas were extended to three years from two years. Additionally, in circumstances where either officer disposes of more than 250,000 shares in any single year between 2007 and 2012, the term of the non-compete agreements is automatically extended to five years. Additionally, commencing in 2007, both officers are entitled to performance based compensation equal to 2% of the growth in year over year gross revenues from the prior calendar year. Finally, Mr. Elgamal and Mr. Olmo-Rivas each received 500,000 stock options, vested over 3 years, distributed quarterly. In March 2007, the Company issued 50,000 shares of common stock and 150,000 option to Henry Y. L. Toh as part of his inaugural board fees. The stock options vest ratably over 3 years. RESULTS OF OPERATIONS FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2 TWELVE MONTHS ENDED DECEMBER 31, 2005 Revenues. Revenues increased to $10,191,447 for the twelve months ended December 31, 2006 from $4,729,390 for the twelve months ended December 31, 2005 an increase of $5,462,057. The increase in revenues for the period was attributable in part to strengthening and expanding our existing relationships with surgeons, hospitals and healthcare facility clients. Additionally, we increased the number of client facilities resulting in an increase in new business and increased service fees for our surgical assistant services. At December 31, 2006 we had surgical assistant professionals on assignment at over 56 hospital and healthcare facilities, compared to 28 hospital and healthcare facilities at December 31, 2005. To handle this increased volume we increased the number of surgical assistants on staff to 78 at December 31, 2006 compared to 63 at December 31, 2005. The increase in contract fees from hospitals and an increase in our collections percentage added $181,600 and $1,201,119, respectively, to our total revenues during 2006. 15 Costs of Revenue. Costs of revenue increased to $5,509,898 for the twelve months ended December 31, 2006 from $2,462,667 for the twelve months ended December 31, 2005, an increase of $3,047,231. The increase was primarily attributable to the increase in professional contract services, salaries and related payroll costs paid to the surgical assistants. We also experienced an increase in insurance, telephone, auto and other direct costs incurred by the surgical assistants as they perform their duties. There were also costs incurred as we expanded our service to Corpus Christi, Texas. Gross Profit. Gross profit increased to $4,681,549 for the twelve months ended December 31, 2006 from $2,266,723 for the twelve months ended December 31, 2005. Our gross margin decreased slightly to 46% from 48% due primarily to the increased cost of recruiting and hiring new surgical assistants to meet the needs associated with the expansion in the number of our client base. Operating Expenses. Operating expenses for the twelve months ended December 31, 2006 increased to $3,080,625 from $1,654,766 for the twelve months ended December 31, 2005, representing an increase of $1,425,859. The increase in operating expenses was due primarily to increases in office and administrative expenses including salaries (human resources, risk management, other administration), insurance, rent, postage and supplies as we built up the back-office personnel to better handle our continued expansion. Income Tax Expense. Income tax expense increased to $651,846 for the twelve months ended December 31, 2006 from $213,126 for the twelve months ended December 31, 2005. Future cash flow of the company will be affected by the reversal of temporary income tax deferrals. RESULTS OF OPERATIONS FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2 TWELVE MONTHS ENDED DECEMBER 31, 2004 Revenues. Revenues increased to $4,729,390 for the twelve months ended December 31, 2005 from $3,097,819 for the twelve months ended December 31, 2004 an increase of $1,631,571. The increase in revenues for the period was attributable to strengthening and expanding our existing relationships with surgeons, hospitals and healthcare facility clients as well as attracting new clients, resulting in an increase in new business and increased service fees for our surgical assistant services. At December 31, 2005 we had surgical assistant professionals on assignment at over 28 hospital and healthcare facilities, compared to 12 hospital and healthcare facilities at December 31, 2004. We also increased the number of surgical assistants on staff to 63 at December 31, 2005 compared to 23 at December 31, 2004. The increase in contract fees from hospitals and an increase in our collections percentage added $35,817 and $171,606 to our revenues, respectively during 2005. Costs of Revenue. Costs of revenue increased to $2,462,667 for the twelve months ended December 31, 2005 from $2,032,363 for the twelve months ended December 31, 2004, an increase of $430,304. The increase was primarily attributable to the increase of the number of surgical assistants we employed or contracted for services. Gross Profit. Gross profit increased to $2,266,726 for the twelve months ended December 31, 2005 from $1,065,456 for the twelve months ended December 31, 2004. The increase in gross margin to 48% from 34% was primarily attributable to the continued expansion of hospital and healthcare facility clients and greater efficiencies in the utilization of the surgical assistants. Increasing the number of hospitals allows us to better utilize the assistants. To the extent that we can keep the surgical assistants involved in billable activities we are able to improve our margins as well as our gross revenues. 16 Operating Expenses. Operating expenses for the twelve months ended December 31, 2005 increased to $1,654,766 from $811,493 for the twelve months ended December 31, 2004, representing an increase of $843,273. The increase in operating costs was due to increase in legal and professional fees, salaries and telephone expense. Income Tax Expense. Income Tax expense increased to $213,126 for the twelve months ended December 31, 2005 from $93,821 for the twelve months ended December 31, 2004. Future cash flow of the company will be affected by the reversal of temporary income tax deferrals. Contractual Obligations The following table summarizes the payments due under contractual obligations as of March23, 2007: TOTAL 2007 2008 2009 2010 2011 THEREAFTER Executive Officers (1) $ 1,392,800 $ 1,392,800 $ 1,392,800 $ 1,392,800 $ 1,392,800 $ 5,571,200 Senior Consultants (2) 832,000 832,000 832,000 693,334 0 0 Consultants (3) 129,000 0 0 0 0 0 Operating Leases 67,320 69,564 0 0 0 0 $ 2,421,120 $ 2,294,364 $ 2,224,800 $ 2,086,134 $ 1,392,800 $ 5,571,200 (1) Mr. Elgamal and Mr. Olmo-Rivas, executive officers of the Company, pursuant to employment agreements that were renewed in 2006 are each entitled to receive annual compensation of $564,400, an expense account of $11,000 per month, plus health, disability and life insurance benefits. (2) Mr. Chamberlain and Mr. Chapa, senior consultants of the Company, pursuant to multiple year agreements are each entitled to receive annual compensation of $344,000, an expense account of $6,000 per month, plus health, disability and life insurance benefits. (3) In January 2007, the Company entered into an agreement with an investor relations firm, which, in addition to monetary compensation of $8,000 per month for 6 months, granted five-year warrants to purchase 60,000 shares of the Company’s common stock at a price of $1.55 per share. (3) In January 2007, the Company entered into an agreement for strategic planning and consulting services, which in addition to monetary compensation of $6,750 per month for 12 months, granted 200,000 shares of common stock. LIQUIDITY AND CAPITAL RESOURCES Operating Activities The Company had cash of $1,387,016 at December 31, 2006 compared to cash of $133,194 at December 31, 2005, an increase of $1,253,822. Our working capital (defined as current assets less current liabilities) at December 31, 2006 was $2,064,771 compared to $1,059,256 at December 31, 2005. The increase in working capital is largely attributable to both an increase in revenues and improved collection of accounts receivable. In other words, the Company has decreased the amount of time from when revenue is earned to when it is collected. This is also referred to as days sales outstanding (“DSO”). At the end of 2006, the DSO was 73 days compared to 126 days at the end of 2005. 17 Our operating activities provided cash of $1,415,732 for the twelve months ended December 31, 2006 compared to ($116,600) in 2005 Investing Activities We acquired property, plant and equipment costing $69,108 in 2006 compared to $$33,307 in 2005. We expect capital expenditures in 2007 to be similar to those in 2006. Financing Activities During 2006, the company repaid the balance of a loan in the amount of $90,000 to a related corporation. Also during the second quarter of 2006, Zak Elgamal loaned us $5,000 in the form of a note which is unsecured, payable on demand without interest. The loan was repaid in November of 2006. Our need for capital may change dramatically as a result of any business acquisition or combination. There can be no assurance that we will identify any additional suitable business or acquisition opportunity in the future. Further, even if we locate a suitable target, there can be no assurance that we would be successful in consummating any acquisition or business consolidation on favorable terms or that we will be able to profitably manage the business, if acquired or otherwise engaged. Management intends to ask pertinent questions of the proposed candidates or opportunities in the course of its due diligence phase. Management will rely heavily on a proposed candidate’s business plan, audited financial statements and projections, and management’s views of the future. It will not devote a substantial amount of time to independently verify, via market research and other business evaluation techniques, much of the information obtained from interviews with the combination partner. A transaction would be approved by the Board of Directors unless something comes to their attention which causes serious concerns as to the viability or integrity of the financial records and business projections of a proposed candidate. Management’s plan is to obtain outside financing to be used to acquire additional companies which will provide surgical assisting and complementary management services. If management is unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 of our Consolidated Financial Statements attached hereto as Exhibit F-1. Policies determined to be significant are those policies that have the greatest impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements Adoption of Significant Accounting Pronouncements In May 2005, the FASB issued SFAS No. 154, Accounting Changes and Error Corrections (“SFAS No. 154”). SFAS No. 154 superseded APB Opinion No. 20,
